DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 10 and 16, the amended recited a valley and shape type, would have been indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation.  The claim does not show how the limitations of classifying the value as having a shape type is manifested in the technology.  One of ordinary skill would not have known the metes and bounds of how the shape of a valley is manifested and then classified, whether the shape is compared to shapes types in a table with metadata descriptions of data points, or under another scenario, if the shape is compared to shape types in a graphical table.  Specifically for the valley, under one scenario the shape of a valley determined by observing a graphical picture or alternatively, the shape of a valley is determined by observing data points without a graph but 
Claim 2-9 are rejected based on dependency from claim 1.
In claim 2, the recited one of a first shape type … or a second shape type would have been indefinite because one of ordinary skill in the art would not have known the metes and bounds of this limitation.   Under the scenario of claim 2 of a first shape type, then there is only a single sidewall of distribution and there is no second sidewall, but claim 1 recites a second portion.  One of ordinary skill in the art would not have known the manifestation of the second portion in this scenario where there is only a single sidewall.  Under alternate scenario, there are two sidewalls (first portion and second portions as recited in claim 1), but then one of ordinary skill would not know how to interpret the single sidewall of claim 2.  Correction is necessary in claim 1 or claim 2 regarding the scope of first portion and second portion in view of single sidewall for first shape type.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20140040704) and in view of Jin (20170200505) and further in view of Sharon (US 20150085573)  and Abdelnour (US 6510017)

Claim 1.    Wu discloses A method (e.g., FIGS. 2A through 2D illustrate example threshold voltage distributions , para 0186) comprising:
determining, by a processing device, to be subject to wherein the valley corresponds to at least one programming distribution of a memory sub-system (e.g., SLC Nominal Read Threshold 215, para 032 Fig. 5A; Read threshold 210 is ideally situated between the two distributions, para 0186 Fig. 2A; Three nominal (initial) read thresholds are also shown: V.sub.READ1 240, V.sub.READ2 242, and V.sub.READ3 244, para 0191, Fig. 2C);

a read sample offset operation (e.g., An offset is calculated corresponding to the difference between the determined read threshold read-equilibrium point and the (old, unadjusted) nominal read threshold, para 0056 0053)

selecting a sampling rule from a set of sampling rules based on the; and executing the read sample offset operation in accordance with the sampling rule (e.g., for the estimated distributions abstracted in FIG. 2E, a set of LLR soft-decision information is calculated at each of the five indicated read voltages V.sub.0 through V.sub.4, including a "nominal" LLR set at V.sub.2, each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order) to corresponding log-likelihood ratios that the given bit is a zero or a one 0053-0054 Fig. 2E).

identifying corresponding to at least one programming distribution of a memory sub-system (e.g., Shifts in the various threshold voltage distributions with respect to the threshold voltage axis, para 0020, new voltage setting for the read threshold, para 0021; in an SLC having a 

comparing a first error count associated with the first portion and a second error count associated with the second portion to generate a comparison result (e.g., LLR compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, para 0023; and in consideration of Applicant Admitted Conventional memory sub-systems … error count associated … conventionally, the left and rights strobes , para 0016).

Wu does not disclose, but Jin discloses
	identifying a plurality of programming distributions of memory cells corresponding to respective programming levels of a plurality of programming levels of a memory sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	
	valley of the plurality of programming distributions, wherein the valley comprises a first portion corresponding to a sidewall of the at least one programming distribution and a second portion (e.g., sampling read operation for determining a valley, 0070 Fig. 4;  from among the cell counts CC1 and CC2 may be determined as a valley, 0133; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4;  In step S150, the memory controller 110 may determine a valley using the last sampling value CCi' for each of a plurality of sampling read ranges. determine an adjusted read voltage for discriminating two distributions using a voltage level corresponding to the determined valley, para 0082).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read 


Wu in view of Jin does not disclose, but Sharon discloses
	classifying, by a processing device, the valley as having a shape type in response to the comparison result satisfying a condition (e.g., representations of data may be selected and provided to the ECC engine 122 to produce ECC related information, and the ECC related information may be evaluated to select candidate voltages, 0058; A set of read voltages VA, VB, VC, VD, VE, VF, and VG define boundaries between the states and may be used to determine a state of a storage element, 0025 Fig. 1, 2)
	corresponding to the shape type from a set of sampling rules (e.g., the best candidate read thresholds may be selected based on the ECC related information or metrics generated during the second step, such as selected as to minimize (or maximize) the ECC related metric, 0061).

	executing a read sample offset operation in accordance with the sampling rule to calibrate the memory sub-system (e.g., A second offset may be applied to the initial value of the second read voltage to generate a first adjusted value of the second read voltage, 0129).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, with Sharon providing the benefit of determining read voltage for a memory (see Sharon, 0002), and Accuracy of reading data stored in a data storage device may be improved by updating a set of read voltages used to read the stored data in order to reduce an estimated or actual bit error rate associated with reading the stored data.  One or more read voltages may be adjusted while one or more other read voltages are held constant to generate multiple trial sets of read voltages (0006).

Wu in view of Jin and Sharon does not disclose, but Abdelnour discloses


	comprising a plurality of strobes having voltage levels established (e.g., offset calibration is performed, col 2:35-37, Figs 6-8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, with Sharon with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).


Claim 2.    Wu discloses wherein the  comprising a single sidewall corresponding to the at least one programming distribution, a second  shape type wherein the sidewall of the first portion comprises a first sidewall corresponding to a first programming distribution and the second portion comprises a second sidewall corresponding to a second programming distribution (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Wu does not disclose, but Jin discloses
	shape of the valley (e.g., a read voltage corresponding to a valley, 0040; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 0075 Fig. 4; determine a valley using sampling, 0122; determine a position of a valley, 0133-0136; processing sampling values 153 distributed, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007).

Claim 3.    Wu discloses further comprising identifying a first sidewall on a first side of the valley and a second sidewall on a second side of the valley (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Wu does not disclose, but Jin discloses
	wherein the sidewall of the first portion comprises the first sidewall and the second portion comprises the second sidewall (e.g., a read voltage corresponding to a valley, 0040; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 0075 Fig. 4; determine a valley using sampling, 0122; determine a position of a valley, 0133-0136; processing sampling values 153 distributed, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007).

Claim 4.    Wu discloses wherein the sampling rule comprises a symmetric sampling comprising placing a center read sample of the read sample offset operation an equal distance between a left read sample and a right read sample (e.g., threshold voltage distributions are of generally the same symmetric shape, 0058).

Claim 5.    Wu discloses wherein the sidewall of the first portion is a single sidewall on one side of the valley (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Claim 6.    Wu discloses wherein the sampling rule comprises an asymmetric sampling comprising placing a center read sample of the read sample operation at a margin distance from a zero offset position (e.g., a center-point between the adjacent threshold voltage 

Claim 7.    Wu discloses wherein a first distance between the center read sample and the left read sample is less than a second distance between the center read sample and a right read sample (e.g., the point of the D1 distribution at which the read data zero/one balance is 40/60 (the opposite point from the 0V measurement) is found.  The calculated midpoint between the 60/40 and the 40/60 observations is then used to set the new preferred read threshold, para 0061).

9.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20140040704) and in view of Jin (20170200505) and Sharon (cited above) and Abdelnour (cited above) , and further in view of Cometti (US 20130227200)

Claim 8.    Wu and Jin and Sharon and Abdelnour does not disclose, but Cometti discloses
further comprising adding a bias value of error counts to an error count corresponding to one of a left read sample or a right read sample of the read sample offset operation (e.g., to improve bit error rate, a bias value as a function of wear (cycles) may be established for future application in a memory operation when the flash memory reaches a cycle count corresponding to a respective cycle interval, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions and bias in soft-decision samples (0055) as disclosed by Wu, with Jin, and Sharon and Abdelnour with Cometti, providing the benefit of improving bit error rate (see Commetti, 0035), providing memory cell bias information for offsetting operation variations in memory cells (0005), and compensating for wordline misalignment by modifying program verify levels to provide improvement to read level margins (0049).



Wu and Jin and Sharon and Abdelnour does not disclose, but Cometti discloses
with error count biasing (e.g., to improve bit error rate, a bias value as a function of wear (cycles) may be established for future application in a memory operation when the flash memory reaches a cycle count corresponding to a respective cycle interval, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions and bias in soft-decision samples (0055) as disclosed by Wu, with Jin, and Sharon and Abdelnour with Cometti, providing the benefit of improving bit error rate (see Commetti, 0035), providing memory cell bias information for offsetting operation variations in memory cells (0005), and compensating for wordline misalignment by modifying program verify levels to provide improvement to read level margins (0049).

10.	Claims 10-12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  of Sharon (US 20150085573) and Abdelnour (US 6510017)

Claim 10.    Cometti discloses A system (e.g., storage system, para 0062 Fig. 8) comprising:
a memory component (e.g., memory 803, Fig. 8 para 0062); and
a processing device, operatively coupled with the memory component, the processing device to (e.g., controller 801, para 0062 Fig. 8):


	determine a error corresponding to the read sample, a center corresponding to the read sample, and right error corresponding to the read sample (e.g., number of bit errors is proportional to the number of cell voltage "transitions" that occur when an edge of a V.sub.T distribution crosses an adjacent read level (e.g., FIG. 2, bottom row), para 0037);

	determine a difference error based on error , the error , and the error (e.g., flash memory may be cycled to a specific number of cycles (e.g., 20,000 program/erase cycles) and values for read levels and/or program verify levels for each distribution (e.g., L1, L2, and L3) compared to manufacturer values.  Bias values may then be determined for each wordline address based on the comparison between the cycled value and manufacturer data, 0034);

	identify an occurrence of the center read sample on a sidewall of the at least one programming distribution based on a determination that the difference error satisfies a threshold condition (e.g., the controller may index one or more lookup tables to determine a bias for adjusting a read level according to the changed condition(s). the one or more lookup tables may store a single read level adjustment to be applied to cells in a specific wordline, 0033); (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  and

	adjust, based on, to a symmetric read sample offset sampling operation (e.g., adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, para 0033). (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual 

error count (e.g., number of errors, 0016 Fig. 7).

Commetti does not disclose, but Jin discloses
	Left, center, right (e.g., memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4; memory controller 310 may determine sampling values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values.  The memory controller 310 may additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129-0130).
	at least one programming distributions of memory cells corresponding of a plurality of programming distributions of  sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	

	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), to improve data integrity, a level of a read voltage may be adjusted in the light of a threshold voltage change (0049) , and determining an optimal read voltage for discriminating two states of memory cells (0070).

Cometti in view of Jin does not disclose, but Sharon discloses
	classifying a valley corresponding to the at least one programming distribution as having a shape type of a plurality of predefined shape types in response to satisfying a condition (e.g., representations of data may be selected and provided to the ECC engine 122 to produce ECC related information, and the ECC related information may be evaluated to select candidate voltages, 0058; A set of read voltages VA, VB, VC, VD, VE, VF, and VG define boundaries between the states and may be used to determine a state of a storage element, 0025 Fig. 1, 2)
	selecting a sampling rule corresponding to the shape type from a set of sampling rules (e.g., the best candidate read thresholds may be selected based on the ECC related information or metrics generated during the second step, such as selected as to minimize (or maximize) the ECC related metric, 0061).

	based on the sampling rule (e.g., A second offset may be applied to the initial value of the second read voltage to generate a first adjusted value of the second read voltage, 0129).



Cometti in view of Jin and Sharon does not disclose, but Abdelnour discloses
	the difference error count (e.g., optimum reader-to-writer offset is then determined based on the shape of the curve col 2:40-45; a bathtub curve representing read error rates as a function of reader-to-writer offset is generated, col 8:1-10 ); 

	to calibrate the memory sub-system (e.g., offset calibration is performed, col 2:35-37, Figs 6-8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, with Sharon with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).


Claim 11. Cometti does not disclose, but Jin discloses
	wherein the difference error count indicates a width of a valley corresponding to the at least one programming distribution (e.g., the memory controller 310 estimates a valley shift direction with reference to the determined sampling values.  The memory controller 310 additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129, Fig. 4).



Claim 12. Cometti does not disclose, but Jin discloses
	wherein the threshold value is zero, and wherein the occurrence of the center read sample on the sidewall is identified in view of the difference error count having a value less than the threshold value (e.g., memory controller 110 may determine a read level corresponding to a valley VY0 by selecting a minimum value min_value among the last cell counts CC0', CC1', CC2', CC3', and CC4', para 0074).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

Claim 16.    Cometti discloses A method (e.g., storage system, para 0062 Fig. 8) comprising:
executing, by a processing device, an asymmetric read sample offset sampling operation comprising a read sample, a read sample and a read sample of data of a memory sub-system  (e.g., read levels, para 0028 Fig. 2; the edges of each of the distributions are suitably spaced from adjacent read levels, para 0029; read levels may also be based on dynamically changing memory cycle conditions, 0033);
determining a error count corresponding to the read sample, a error count corresponding to the read sample, and error count corresponding to the read sample (e.g., number of bit errors is proportional to the number of cell voltage "transitions" that occur when an edge of a V.sub.T distribution crosses an adjacent read level (e.g., FIG. 2, bottom row), para 0037);
determining a difference based on, the error, and the error (e.g., flash memory may be cycled to a specific number of cycles (e.g., 20,000 program/erase cycles) and values for read levels and/or 
identifying an occurrence of the read sample on a sidewall of a programming distribution based on a determination that the difference satisfies a threshold condition (e.g., the controller may index one or more lookup tables to determine a bias for adjusting a read level according to the changed condition(s). the one or more lookup tables may store a single read level adjustment to be applied to cells in a specific wordline, 0033); (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  and

	adjusting, based on the, to a symmetric read sample offset sampling operation (e.g., adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, para 0033). (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, 0033) | (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels 

error count (e.g., number of errors, 0016 Fig. 7).

Commetti does not disclose, but Jin discloses
	Left, center, right (e.g., memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4; memory controller 310 may determine sampling values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values.  The memory controller 310 may additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129-0130).
	at least one programming distributions of memory cells corresponding of a plurality of programming distributions of  sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	
	valley (e.g., sampling read operation for determining a valley, 0070 Fig. 4;  from among the cell counts CC1 and CC2 may be determined as a valley, 0133; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4;  In step S150, the memory controller 110 may determine a valley using the last sampling value CCi' for each of a plurality of sampling read ranges. determine an adjusted read voltage for discriminating two distributions using a voltage level corresponding to the determined valley, para 0082).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), to improve data integrity, a level of a read voltage may be 

Commetti in view of Jin does not disclose, but Sharon discloses
	classifying a valley corresponding to the at least one programming distribution as having a shape type of a plurality of predefined shape types in response to satisfying the threshold condition (e.g., representations of data may be selected and provided to the ECC engine 122 to produce ECC related information, and the ECC related information may be evaluated to select candidate voltages, 0058; A set of read voltages VA, VB, VC, VD, VE, VF, and VG define boundaries between the states and may be used to determine a state of a storage element, 0025 Fig. 1, 2)
	selecting a sampling rule corresponding to the shape type from a set of sampling rules (e.g., the best candidate read thresholds may be selected based on the ECC related information or metrics generated during the second step, such as selected as to minimize (or maximize) the ECC related metric, 0061).

	based on the sampling rule (e.g., A second offset may be applied to the initial value of the second read voltage to generate a first adjusted value of the second read voltage, 0129).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, with Sharon providing the benefit of determining read voltage for a memory (see Sharon, 0002), and Accuracy of reading data stored in a data storage device may be improved by updating a set of read voltages used to read the stored data in order to reduce an estimated or actual bit error rate associated with reading the stored data.  One or more read voltages may be adjusted while one or more other read voltages are held constant to generate multiple trial sets of read voltages (0006).

Commetti in view of Jin and Sharon does not disclose, but Abdelnour discloses
	shape type… the difference error count (e.g., read error rates are experimentally determined, col 2:40-45; optimum reader-to-writer offset is then determined based on the shape 

	to calibrate the memory sub-system (e.g., offset calibration is performed, col 2:35-37, Figs 6-8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, with Sharon with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).


Claim 17.  Cometti does not disclose, but Jin discloses
	wherein the threshold value is zero, and wherein the occurrence of the center read sample on the sidewall is identified in view of the difference error count having a value less than the threshold value (e.g., memory controller 110 may determine a read level corresponding to a valley VY0 by selecting a minimum value min_value among the last cell counts CC0', CC1', CC2', CC3', and CC4', para 0074).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

11.	Claims 13, 14,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  Sharon (cited above) and Abdelnour (cited above)  and Wu (20140040704)

Claim 13. Cometti in view of Jin and Sharon and Abdelnour does not disclose, but Wu discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, and Sharon and Abdelnour, with Wu, providing the benefit of finding the preferred read threshold by sampling between two points (see Wu, 0059) and compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, even in the presence of large channel variation (0023, 0070).

Claim 14. Cometti does not disclose, but Jin discloses wherein a first margin between the subsequent center read sample and the subsequent left read sample equals a second margin between the subsequent center read sample and the subsequent right read sample (e.g., determine sample values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values, 0129).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

Claim 18. Cometti in view of Jin and Sharon and Abdelnour does not disclose, but Wu discloses
executing symmetric read sample offset sampling operation by placing a subsequent center read sample at an offset value location that is equidistant from a subsequent left read sample and a 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, and Sharon and Abdelnour, with Wu, providing the benefit of finding the preferred read threshold by sampling between two points (see Wu, 0059) and compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, even in the presence of large channel variation (0023, 0070).

Claim 19. Cometti does not disclose, but Jin discloses wherein a first margin between the subsequent center read sample and the subsequent left read sample equals a second margin between the subsequent center read sample and the subsequent right read sample (e.g., determine sample values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values, 0129).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).


12.	Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  of Sharon (US 20150085573)  and Abdelnour (cited above) and Karakulak (US 20160148702)

Claim 15.    Cometti discloses the processing device further to:
add a bias value of error counts to the left error count of the asymmetric read sample offset sampling operation (e.g., if cell voltages in a wordline are found to shift (e.g., as a result of a characterization process) then a bias may be introduced during the program or subsequent read operation to correct the programmed voltage or read value, 0022); and

Cometti in view of Jin and Sharon and Abdelnour does not disclose, but Karakulak discloses
 	execute the symmetric read sample offset sampling operation to produce a subsequent left error count that equals a subsequent right error count (e.g., After the reliability values are generated, the new calibrated offset voltage is identified (e.g., that corresponds to a zero crossing point 1004 in the range of the reliability values) and the read level voltage is set/adjusted to the new calibrated offset voltage (1306).  The identified wordline(s) or codeword(s) are then re-read using the newly calibrated read level voltage (1308)., para 0099).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin and Sharon, and Abdelnour with Karakulak, providing the benefit of a mechanism for determining and associating bias values with groups of wordlines, with the bias values optimized for the lowest possible read error rate for reading the wordlines within a group (see Karakulak, 0029).

Claim 20.  Cometti discloses the processing device further to:
adding a bias value of error counts to the left error count of the asymmetric read sample offset sampling operation (e.g., if cell voltages in a wordline are found to shift (e.g., as a result of a characterization process) then a bias may be introduced during the program or subsequent read operation to correct the programmed voltage or read value, 0022); and

Cometti in view of Jin and Sharon and Abdelnour does not disclose, but Karakulak discloses
 	executing the symmetric read sample offset sampling operation to produce a subsequent left error count that equals a subsequent right error count (e.g., After the reliability values are generated, the new calibrated offset voltage is identified (e.g., that corresponds to a zero crossing 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin and Sharon, and Abdelnour, with Karakulak, providing the benefit of a mechanism for determining and associating bias values with groups of wordlines, with the bias values optimized for the lowest possible read error rate for reading the wordlines within a group (see Karakulak, 0029).

Other Relevant References:
1.  Raghu (US 20170109040)

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. 
For claims 1, 10 and 16 Applicant argues that the cited references did not disclose the amended limitations related to classifying the valley associated with the shape type, and executing offset .. in accordance with sampling rule.    Specifically, Applicant argues that Sharon does not disclose these amended limitations because Sharon discloses sequential trial voltage levels.

In this OA, Abdelnour in combination with Sharon, Jin, and Wu (for claim 1) or Commetti (for claims 10, 16), renders the amended limitations as obvious.  See rejection above for details.

	Wu in view of Jin and Sharon does not disclose, but Abdelnour discloses
	associated with the shape type (e.g., optimum reader-to-writer offset is then determined based on the shape of the curve col 2:40-45; a bathtub curve representing read error rates as a function of reader-to-writer offset is generated, col 8:1-10 ); 



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, with Sharon with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).


For independent claims 10 and 16, Applicant argues that these claims recited similar limitations as claim 1.  In view of Applicant’s admission and to the extent of similarity, claims 10 and 16 are rejected similar to claim 1 (addressed above).

Applicant’s arguments for dependent claims are based on dependency from claims 1, 10 and 16, addressed above.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135